Exhibit 10.19

CONSULTING AGREEMENT

THIS AGREEMENT, (the “Agreement”) is made and entered into effective as of the
22nd day of July, 2013 (the Effective Date”), by and between Seacoast National
Bank (“Company”), and Harry R. Holland, III, federal tax identification number
XXX-XX-XXXX (“Consultant”).

WHEREAS, Consultant has special knowledge and skill that is of particular value
to Company because of Consultant’s extensive experience in the banking industry;
and

WHEREAS, Consultant performs services for various clients as an independent
contractor and has indicated his desire to perform consulting services for
Company as an independent contractor; and

WHEREAS, Company wishes to engage the services of Consultant as an independent
contractor on specified terms and conditions; and

NOW, THEREFORE, in consideration of payments and mutual promises contained
herein, and of other good and valuable consideration; Company and Consultant
hereby agree as follows:

 

  1. Nature of Relationship.

Consultant’s services are being supplied for the purposes of providing expert
advice relating to lending operations and strategy and the management of various
other operations of Company. Company hereby engages Consultant as an independent
contractor to provide certain consulting services to Company upon the terms and
conditions set forth herein. Consultant is an independent contractor and is not
an employee or agent of Company. Consultant’s earnings pursuant to this
engagement shall be reported to taxing authorities on a Form 1099 or other form
appropriate to independent contractor payments and Consultant understands and
agrees that Company shall not be required to withhold employment taxes from
payments. Consultant hereby acknowledges and agrees to such engagement and
agrees to indemnify and hold harmless Company from and against any and all
taxes, penalties and other liabilities relating to any non-payment of taxes on
the amounts paid to Consultant by Company.

 

  2. Term and Termination.

This Agreement shall be for a period of six (6) months from the Effective Date,
unless terminated earlier by either party (the “Term”). The Agreement shall
expire at the end of the Term. This Agreement is terminable at the will of
either party at any time during the Term fifteen (15) days after written notice
of termination is provided by that party to the other party. Company may provide
pay in lieu of notice at the Consulting Fee rate for all or any portion of the
notice period if Company terminates the Agreement and Company may waive all or
any portion of the notice period if Consultant terminates the Agreement. If
Company terminates this Agreement prior to the end of the original six-month
Term for any reason other than Consultant’s breach of this Agreement, his
engaging in criminal conduct or conduct harmful Company or his breach of any
noncompetition, confidentiality or other restrictive covenant he has entered
into with Company, then Company shall pay as a termination fee, an amount equal
to



--------------------------------------------------------------------------------

the Consulting Fee for each full month of the original Term for which he has not
yet been paid as of the effective date of the termination. Consultant agrees
that upon termination or expiration of this engagement for any reason, he shall
provide Company all documents and other information necessary or useful to allow
Company most efficiently to finish all projects upon which Consultant was
working and to make use of the work he has done.

 

  3. Compensation.

(a) Company shall pay Consultant at a rate of Twenty-Six Thousand, Three Hundred
and Twenty Dollars ($26,320.00) per full month (and pro rata portions thereof
for partial months) (the “Consulting Fee”) for the services to be performed
hereunder.

(b) Company shall reimburse Consultant for reasonable business expenses
reasonably incurred by Consultant and necessary to allow him to carry out his
services for Company as required by the Chief Executive Officer (“CEO”) of
Company under this Agreement, so long as Consultant provides receipts for the
expenses within thirty (30) days after they are incurred and a breakdown of the
expenses and Company determines that they are reasonable and were necessary to
carrying out assigned work.

(c) Consultant will render invoices monthly for service performed under this
Agreement and for reimbursable business expenses incurred, along with receipts
and a breakdown for any expenses. The invoices will include a signed (by
Consultant) and reasonably detailed activity report in a format acceptable to
the company. Under this Agreement payment for services rendered and expenses
incurred is due within fifteen (15) business days of date of receipt of invoice,
activity report, receipts and expense breakdown by Company, subject to extension
for a reasonable time (not less than thirty (30) days) for Company to challenge
any time sheet or bill.

(d) Consultant is an independent contractor and shall not be eligible for any
incentive compensation, health insurance, retirement plans, or any other
employment benefits or payments from Company.

 

  4. Services to be Performed by Consultant.

(a) Company shall have the option, but not the obligation, to request that the
Consultant perform the following services, along with other services reasonably
requested by Company through the CEO or his respective designees: Consultant
shall provide transitional services in support of the strategic development and
execution of the Accelerate program to assist Company relating to the areas
outlined in Exhibit B and such other duties and projects as are assigned by the
CEO or his respective designees (“Consulting Services”). Consultant shall be
responsible for using his discretion, skill, experience and knowledge to
accomplish these tasks in a timely fashion and to the best of Consultant’s
ability.

(b) Consultant may provide services to other clients during the Term of this
Agreement so long as such clients are not competitors of Company and such
services do not compete with the Consulting Services or violate restrictive
covenants that Consultant has entered into with Company. During the Term of the
Agreement, Consultant shall not, without the express written prior approval of
Company’s CEO, provide services competitive with the Consulting Services or



--------------------------------------------------------------------------------

other lending operations of Company to, or be employed by, a bank or other
lending company that has lending operations in the state of Florida or provide
services to any client under circumstances that could create a conflict of
interest with his engagement by Company. Consultant agrees that he shall abide
by any noncompetition, confidentiality and other restrictive covenants he has
entered into with Company.

 

  5. Confidentiality.

Consultant understands and agrees that, as set forth in more detail below,
Consultant will treat confidentially all information, records, files and
discussions derived as a part of Consultant’s services for Company. Consultant
further agrees that such confidential information will not be used or disclosed
by him in any other capacity.

(a) Trade Secrets Defined. “Trade Secrets”, as used herein, means all
information, without regard to form, including, but not limited to, technical or
nontechnical data, a formula, a pattern, a compilation, a program, a device, a
method, a technique, a drawing, a process, financial data, financial plans,
product plans, distribution lists or a list of actual or potential clients,
advertisers or suppliers which is not commonly known by or available to the
public and which information: (A) derives economic value, actual or potential,
from not being generally known to, and not being readily ascertainable by proper
means by, other persons who can obtain economic value from its disclosure or
use; and (B) is the subject of efforts that are reasonable under the
circumstances to maintain its secrecy. Without limiting the foregoing, Trade
Secret includes any item of Confidential Information that constitutes a “trade
secret(s)” under the common law or statutory law of the State of Georgia and
generally includes all source codes and object codes for Company software, all
confidential business plans, all buyer and seller information, all client
personal information, account information and contact information, and all lists
of clients to the extent that such information fits within the Georgia Trade
Secrets Act. Nothing in this Agreement is intended, or shall be construed, to
limit the definitions or protections of the Florida Uniform Trade Secrets Act or
any other applicable law protecting trade secrets or other confidential
information. Trade Secrets shall not include information that has become
generally available to the public by the act of one who has the right to
disclose such information without violating any right or privilege of Company.

(b) Confidential Information Defined. As used in this Agreement, the term
“Confidential Information” shall mean all information regarding the Company, its
activities, business or clients that is the subject of reasonable efforts by the
Company to maintain its confidentiality and that is not generally disclosed by
practice or authority to persons not employed by the Company, but that may not
rise to the level of a Trade Secret under applicable law. “Confidential
Information” shall include, but is not limited to, certain financial plans and
data concerning the Company; management planning information; business plans;
plans for new locations or lending centers; operational methods; underwriting
information; contracts and contract information; loan documents and loan
information; credit information; funding information; market studies; marketing
plans or strategies; commission information; customer lists; customer files,
data and financial information, details of customer loans and applications;
current and anticipated customer requirements; identifying and other information
pertaining to business referral sources; business development and acquisition
plans; and new personnel acquisition plans to the extent that such information
is not deemed to be a Trade Secret.



--------------------------------------------------------------------------------

“Confidential Information” shall not include information that has become
generally available to the public by the act of one who has the right to
disclose such information without violating any right or privilege of the
Company. Nothing in this definition of Confidential Information is intended, or
shall be construed, to limit the definition of Trade Secrets or the definitions
or protections of the Florida Uniform Trade Secrets Act or any other applicable
law protecting trade secrets or other confidential information.

(d) Nondisclosure of Confidential Information and Trade Secrets. Throughout the
Term of this Agreement and for so long thereafter as such information meets the
definition of Confidential Information or Trade Secrets, Consultant shall not
directly or indirectly transmit or disclose any Confidential Information or
Trade Secrets to any person, concern or entity, or make use of any use of any
such Confidential Information or Trade Secrets, directly or indirectly, for
himself or for others, without the prior express written consent of Company.
Consultant agrees that this Agreement is not intended to, and does not, restrict
either the Company’s rights or Consultant’s obligations under any state or
federal statutory or common law regarding trade secrets or unfair trade
practices.

(e) Enforceability of Covenants. Consultant and Company agree that Consultant’s
obligations under these nondisclosure covenants are separate and distinct from
other provisions of this Agreement, and a failure or alleged failure of Company
to perform its obligations under any provision of this Agreement shall not
constitute a defense to the enforceability of these nondisclosure covenants.
Consultant acknowledges and agrees that the covenants contained in this Section
of the Agreement are a reasonable means of protecting Company’s legitimate
interests from unfair harm by Consultant. Consultant further agrees that any
breach of any of these covenants will result in irreparable damage and injury to
Company for which damages alone will not provide adequate remedy and that, in
addition to being entitled to any damages resulting from any breach, Company
will be entitled to injunctive relief in any court of competent jurisdiction
without the necessity of posting any bond. Consultant also agrees that Company
shall be entitled to have Consultant pay all costs and reasonable attorneys’
fees incurred by Company in enforcing the restrictive covenants contained in
this Agreement if Company succeeds in having any of the covenants enforced by a
court or other tribunal. Consultant and Company agree that it is their intention
that the restrictive covenants above be enforced in accordance with their terms
to the maximum extent possible under applicable law. Consultant and Company
further agree that, in the event any court of competent jurisdiction shall find
that any provision hereof is not enforceable in accordance with its terms, the
court shall reform the restrictive covenants such that they shall be enforceable
to the maximum extent permissible at law. Nothing in this provision or this
Agreement shall limit any rights or remedies otherwise available to Company
under federal, state or local law. These nondisclosure covenants shall survive
the expiration or termination of this Agreement for any reason.

This Section 5 shall survive the expiration or termination of this Agreement for
any reason.

 

  6. Ownership of Protected Works.

(a) Protected Works. The term “Protected Works” as used in this Agreement means
any and all ideas, inventions, formulas, software code (including, without
limitation, source codes and object codes), techniques, processes, concepts,
systems, programs, software, software



--------------------------------------------------------------------------------

integration techniques developed initially for Company, hardware systems,
schematics, flow charts, computer data bases, client lists, trademarks, service
marks, brand names, trade names, compilations, documents, data, notes, designs,
drawings, technical data and/or training materials, including improvements
thereto or derivatives therefrom, whether or not patentable, or subject to
copyright or trademark or trade secret protection, developed or produced by
Consultant, or by others under his direction, using materials or time or
produced pursuant to this Agreement and used or intended for use by or on behalf
of Company or its clients.

(b) Ownership and Assignment of Protected Works. Consultant agrees that any and
all Protected Works developed by him during his engagement with Company are the
sole property of Company, and that no compensation in addition to the amounts
set forth in Section 3 of this Agreement is due to Consultant for such Protected
Works. Consultant hereby assigns and agrees to assign all of his respective
rights, title and interest in Protected Works, including all patents or patent
applications, and all copyrights therein, to Company. Consultant further agrees
at Company’s request and without further consideration, but at the expense of
Company, that Consultant will communicate to Company any facts known to him and
testify in any legal proceedings, sign all lawful papers, make all rightful
oaths, execute all original, divisional, continuing, continuation-in-part, or
reissue applications, all assignments, all registration applications and all
other instruments or papers to carry into full force and effect, the assignment,
transfer and conveyance hereby made or intended to be made and generally do
everything possible for title to the Protected Works and all patents or
copyrights or trademarks or service marks therein to be clearly and exclusively
held by Company. Consultant agrees that he will not apply for any state,
federal, or other jurisdiction’s registration of rights in any of the Protected
Works and that he will not oppose or object in any way to applications for
registration of same by Company or others designated by Company. Consultant
agrees to exercise reasonable care to avoid making the Protected Works available
to any third party. Consultant also agrees that he shall be liable to Company
for all damages, including reasonable attorneys’ fees and other expenses of
litigation, if the Protected Works are made available to third parties in any
manner by Consultant without the express written consent of Company. Consultant
warrants and represents that attached to this Agreement as an Exhibit (Exhibit
A) and incorporated in this Agreement by reference is a complete list of all
inventions, whether owned by Consultant or by others, conceived by Consultant
prior to Consultant’s engagement by Company, that these are the only inventions
which are not subject to this Agreement, and that Consultant has not conceived
or reduced to practice any invention not described on such Exhibit A.

This Section 6 shall survive the expiration or termination of this Agreement for
any reason.

 

  7. Rights to Materials and Return of Materials.

All records, files, software, memoranda, reports, business plans, contracts,
marketing materials, price lists, client lists, client contact information,
client files, investment information, purchasing information, sales information,
loan documents and loan information, credit information, funding information,
market studies, marketing plans or strategies, commission information, financial
information, current and anticipated client requirements, identifying and other
information pertaining to business referral sources, business development and
acquisition plans, documents, technical information, software code (including,
without limitation, source codes and object codes), information on the use,
development and integration of software,



--------------------------------------------------------------------------------

business plans, client development plans and the like (together with all copies
of such documents and things) relating to the business of Company, which
Consultant shall use or prepare or come in contact with in the course of, or as
a result of, his engagement shall, as between the parties to this Agreement,
remain the sole property of Company. Laptop computers, cell phones, software and
related data, information and things provided to Consultant by Company or
obtained by Consultant, directly or indirectly, from Company, also shall remain
the sole property of Company. Upon the termination of his engagement or upon any
demand of Company, Consultant shall immediately return all such materials and
things to Company and shall not retain any copies or remove or participate in
removing any such materials or things from the premises of Company after
termination or Company’s request for return. Consultant shall not retain or
provide to others any copies, descriptions, summaries, excerpts, renderings or
other representation of such documents, property or information or any contents
or portion thereof. This Section 7 shall survive the expiration or termination
of this Agreement for any reason.

 

  8. Works Made for Hire.

Company and Consultant acknowledge that in the course of Consultant’s engagement
by Company, Consultant may from time to time create for Company copyrightable
works. Such works may include manuals, pamphlets, instructional materials,
computer programs, software, software integration techniques developed initially
for Company, software codes (including, without limitation, source codes and
object codes), and data, technical data, photographs, drawings, logos, designs,
artwork or other copyrightable material, or portions thereof, and may be created
within or without Company’s facilities and before, during or after normal
business hours. All such works related to or useful in the business of Company
are specifically intended to be works made by hire by Consultant, and Consultant
shall cooperate with Company in the protection of Company’s copyrights in such
works and, to the extent deemed desirable by Company, the registration of such
copyrights. This provision shall survive the expiration or termination of this
Agreement for any reason.

 

  10. Publicity.

Consultant agrees that he will not discuss with, or provide to, any
representative of any newspaper or other press or media outlet or provide to
anyone for the purpose of broader publication any information about Company, its
business, its plans, its clients its members, its employees or any of its
activities without the express authorization of Company’s CEO or Chairman of the
Board.

 

  11. Severability.

The covenants and other provisions set forth in this Agreement shall be
considered and construed as separate and independent covenants and provisions.
Should any part or provision of this Agreement be held invalid, void or
unenforceable in any court of competent jurisdiction, such invalidity, voidness
or unenforceability shall not render invalid, void or unenforceable any other
part or provision of this Agreement. If any portion of the covenants contained
in this Agreement is found to be invalid or unenforceable by a court of
competent jurisdiction because its duration, the definition of activities or the
definition of information covered is considered to be invalid or unreasonable in
scope, the invalid or unreasonable term shall be redefined, or a new enforceable
term provided, such that the intent of Company and Consultant in agreeing to the
provisions of this Agreement will not be impaired and the provision in question
shall be enforceable to the fullest extent of the applicable laws.



--------------------------------------------------------------------------------

  12. Modification of Agreement.

No waiver or modification of this Agreement or of any covenant, condition, or
limitation herein contained shall be valid unless in writing signed by both
parties. However, specifications of services to be rendered by Consultant that
differ from those stated herein but which are consistent with the general scope
of the services to be performed as provided herein shall not constitute a
modification of the Agreement.

 

  13. Applicable Law.

This Agreement shall be construed according to the laws of the State of Florida.
If any provision of this Agreement is declared void or invalid, such provision
shall be severed from the remainder of the Agreement and the remainder of the
Agreement shall be valid.

 

  14. Entire Agreement and Enforcement.

This Agreement contains the complete understanding concerning the consulting
arrangement between the parties. As this Agreement is the product of
negotiations among the parties, neither party shall be considered to be the
drafter of the Agreement for purposes of construing or interpreting any
ambiguities. No delay or failure by Company in exercising any of its rights,
remedies, powers, or privileges hereunder, at law or in equity, and no course of
dealing between Company and Consultant or any other person shall be deemed to be
a waiver by Company of any such rights, remedies, powers, or privileges, even if
such delay or failure is continuous or repeated, nor shall any single or partial
exercise of any right, remedy, power, or privilege preclude any other or further
exercise thereof by Company or the exercise of any other right, remedy, power,
or privilege by Company.

IN WITNESS HEREOF, the parties have executed this Agreement as of the date first
written above.

 

SEACOAST NATIONAL BANK

 

By:  

/s/ Dennis S. Hudson, III

Name: Dennis S. Hudson, III Title: Chief Executive Officer

 

CONSULTANT

/s/ Harry R. Holland, III

Harry R. Holland, III [Address] [City, State, Zip]

 



--------------------------------------------------------------------------------

EXHIBIT A

PRE-EXISTING INVENTIONS

- NONE -

 

CONSULTANT

/s/ Harry R. Holland, III

Harry R. Holland, III



--------------------------------------------------------------------------------

EXHIBIT B

Transitional Services for the Strategic Development and Execution of the
Accelerate Program

* Enhance customer metrics-

* What is potential customer product base?

* What is our share?

* What is our progress in obtaining more?

* Which products are most profitable?

* What is a profitable relationship?

* When do we break even?

 

  •  

With a customer

 

  •  

With a new team members

 

  •  

With a Fuel Cell

 

  •  

With a new market

* Establish support and ability to deliver full product offerings through Fuel
Cells-

 

  •  

Wealth Management

 

  •  

Brokerage

 

  •  

Consumer Loans

 

  •  

Retail Deposits

 

  •  

Seacoast Business Solutions

 

  •  

Mortgages

* Improve utilization and effectiveness of Social Media

* Expand development and implementation of Achievement Advisors

* Complete product development

 

  •  

Asset Based Lending

 

  •  

Specialty Finance Programs

 

  •  

Foreign Exchange/ International

 

  •  

Treasury Management

 

  •  

Medical Practice Finance

* Insure effective execution of the Accelerate model and value proposition -
make our vision blindingly clear.

 

  •  

Advisor role

 

  •  

Delivery of credit products

 

  •  

“Valve” empowerment, collaboration and culture



--------------------------------------------------------------------------------

  •  

Development of full banking relationship supported by Fuel Cell

 

  •  

Evolving from fancy LPO to Innovative Full Service Delivery Channel

* Complete development/ construction of 2013 Fuel Cells